Dismissed and Memorandum Opinion filed May 25, 2006








 
Dismissed and Memorandum Opinion filed May 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00426-CR
____________
 
BOBBY DAVID ADAMS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 7
Harris County, Texas
Trial Court Cause No.
1324839
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not issued an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed May 25, 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).